Title: To James Madison from James Dill, 10 May 1812 (Abstract)
From: Dill, James
To: Madison, James


10 May 1812, Lawrenceburg, Dearborn County. Refers to the letter he sent to JM “a few days since  on the peculiarly defenceless situation of this and the neighbouring counties of our Territory—since which time a fresh alarm has been created which is likely to prove destructive to our whole population.” “Intelligence lately reached us from the agent of the Delaware Nation of Indians, informing that a part of that tribe; to wit: their Young men were, (he feared) about to commence depredations on us, and that we ought to be on our guard &c. Such measures as our miserable defenceless situation will admit of have been taken to prevent surprize—but without arms and ammunition, what is to be done. Nothing likely to prove beneficial can be done.”
Waited on Major Martin, military storekeeper at Newport, Kentucky, and “represented to him the ruin which was probably about to fall on us, and the unprepared state in which we were to meet it.” Mentioned also that “the very rumours which were afloat would not only prove destructive to the population of our country but injurious to the interests of the United States in as much as it would put a total stop to future purchases of Land and future immigration to this quarter.” Requested a loan of arms and offered “security to the amount of half a Million of Dollars for the safe keeping of the arms and their immediate return when required.” “My first requisition was one hundred stand of arms, and that at length reduced to Fifty stand with a small supply of ammunition and accoutrements—believing that even the shew of arms amongst us would have had this good tendency, that it would at all events have quieted the minds of the people, but although Joined in my solicitations by Colonel Taylor of Newport, Colonel Russell of the United States army and many others equally respectable—none were granted.”
On returning to this place he found his apprehensions realized, “for the people were moving their families in vast numbers across the Ohio river and although every exertion which the Laws authorize has been made to prevent it and to quiet their fears, many of them still continue to move off—and in many instances abandoning all their property to the ruin of themselves and families.” Finds it “inconceiveable” that Congress has “as yet made no provision, not even a solitary company of rangers for our protection,” and attributes this neglect to the “want of a proper representation in that body.” “The counties of Dearborn Franklin and Wayne, have the Indians on their backs on the whole extent of their Western boundaries, and seperated from our seat of Government by a vast tract of Wilderness—and surely a frontier exposed as we are, all of us new settlers having purchased from the United States and paid for, a vast tract of country—are equally entitled to the protection of the Government with those whose wealth and population place them beyond the reach of danger. I can assure you sir none of these representations are exaggerated. They are real. They are staring us in the face, and you I am convinced will better imagine the distresses which are likely to ensue than I can possibly paint them.”
Has sent a similar representation to the governor but fears that “by the time any assistance can be rendered through that channel, it may come too late to do any good.” “We therefore trust sir that you will  direct Major Martin, (through the Secretary of War) to furnish us with a Supply of arms and ammunition.”
